Exhibit 10.2
SIXTH AMENDMENT TO
AMENDED REVOLVING CREDIT AGREEMENT
          SIXTH AMENDMENT, dated as of May 10, 2010 (this “Agreement”), by and
among Alon USA Energy, Inc., a Delaware corporation (the “Parent”), Alon USA,
LP, f/k/a SWBU, L.P., a Texas limited partnership (“Alon LP”; together with such
other subsidiaries of the Parent as may be designated as a borrower under the
Credit Agreement by Alon LP with the prior written consent of the Agent (as
defined below) and the Required Lenders (as defined in the Credit Agreement),
each individually a “Borrower”, and, collectively, the “Borrowers”), all direct
and indirect subsidiaries of the Parent other than the Excluded Subsidiaries (as
defined in the Credit Agreement) (the Parent and such direct and indirect
subsidiaries that are not Excluded Subsidiaries are hereinafter referred to
individually as a “Guarantor Company” and, collectively, as the “Guarantor
Companies”), the Lenders (as defined below), Israel Discount Bank of New York,
as administrative agent, co-arranger and collateral agent for the Lenders (in
such capacity, the “Agent”), and Bank Leumi USA, as co-arranger for the Lenders
(“Bank Leumi”).
W I T N E S S E T H
          WHEREAS, the Borrowers, the Guarantor Companies, the financial
institutions from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), the Agent and Bank Leumi are parties to the Amended Revolving
Credit Agreement, dated as of June 22, 2006 (as amended by (i) the First
Amendment, dated as of August 4, 2006, (ii) the Waiver, Consent, Partial Release
and Second Amendment, dated as of February 28, 2007, (iii) the Third Amendment,
dated as of June 29, 2007, (iv) the Waiver, Consent, Partial Release and Fourth
Amendment, dated as of July 2, 2008, and (v) the Fifth Amendment, dated as of
July 31, 2009, the “Credit Agreement”), pursuant to which the Lenders have made
revolving loans to the Borrowers;
          WHEREAS, the Loan Parties have requested that the Lenders amend the
Credit Agreement so that the leverage ratio and the interest coverage ratio not
apply for the fiscal quarters ending March 31, 2010 and June 30, 2010, and the
Lenders, Bank Leumi and the Agent are willing to so amend Credit Agreement,
subject to the terms and conditions set forth in this Agreement;
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
     1. Definitions. Any capitalized term used herein and not defined shall have
the meaning assigned to it in the Credit Agreement.
     2. Amendments to Credit Agreement.
          (a) Amendment and Restatement of Existing Definition. The following
defined term in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



          “ ‘Consolidated EBITDA’ means, for any Person and its Consolidated
Subsidiaries, for any period, the net income (or net loss) of such Person and
its Consolidated Subsidiaries for such period, plus (i) the sum, without
duplication, of (A) gross interest expense for such period, (B) income tax
expense, (C) positive depreciation expense, (D) positive amortization expense,
(E) with the prior written consent of the Required Lenders, extraordinary or
unusual non-cash losses (to the extent that such extraordinary or unusual losses
have not resulted in a cash outlay by such Person), (F) non-cash charges
representing “last-in-first-out” inventory costs in excess of estimated
replacement costs, (G) any non-cash operating losses, (H) any losses resulting
from a change in accounting principles and (I) any minority interest expense to
the extent identified as a line item in the financial statements of such Person
or its Consolidated Subsidiaries, less (ii) the sum, without duplication, of
(A) extraordinary gains or unusual non-cash gains, and (B) any non-cash gain
that constitutes a reversal or a recovery of any non-cash charges representing
“last-in-first-out” inventory costs in excess of estimated replacement costs,
each determined on a consolidated basis in accordance with GAAP for such Person
and its Consolidated Subsidiaries.”
          (b) Financial Covenant — Funded Debt to EBITDA. Section 7.02(i)(ii) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
          “(ii) Funded Debt to EBITDA. Permit the ratio of (A) the aggregate
principal amount of all outstanding Indebtedness for borrowed money of Alon USA
and its Consolidated Subsidiaries as of the end of any period of four
consecutive Fiscal Quarters, less freely transferable cash and Permitted
Investments of Alon USA and its Consolidated Subsidiaries not subject to any
Lien (other than a Lien in favor of the Agent) as of the end of such period of
four consecutive Fiscal Quarters, to (B) Consolidated EBITDA of Alon USA and its
Consolidated Subsidiaries for such period of four consecutive Fiscal Quarters,
to be greater than 4.0 to 1.0, provided that no such requirement shall apply
with respect to the Fiscal Quarters ending March 31, 2010 and June 30, 2010.
Solely for the purposes of calculating the ratio set forth above, if, at the
time the ratio is being determined, either Alon USA or any of its Subsidiary
shall have completed any Disposition, Merger, incurrence of Indebtedness,
Investment or Restricted Payment (or series of related Dispositions, Mergers,
incurrence of Indebtedness, Investments or Restricted Payments) exceeding
$25,000,000 in the aggregate since the beginning of the relevant four
consecutive Fiscal Quarter period, the ratio shall be determined on a pro forma
basis as if such Disposition, Merger, incurrence of Indebtedness, Investment or
Restricted Payment, had occurred at the beginning of such period.”
          (c) Financial Covenant — Interest Coverage Ratio. Section 7.02(i)(iv)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
          “(iv) Interest Coverage Ratio. Permit the ratio (the “Interest
Coverage Ratio”) of (A) Consolidated EBITDA of Alon USA and its Consolidated

-2-



--------------------------------------------------------------------------------



 



Subsidiaries, to (B) interest expense of Alon USA and its Consolidated
Subsidiaries payable for such period, in each case as of the end of any period
of four consecutive Fiscal Quarters, to be less than 2.0:1.0, provided that no
such requirement shall apply with respect to the Fiscal Quarters ending
March 31, 2010 and June 30, 2010.”
     3. Conditions to Effectiveness. This Agreement shall be deemed effective as
of March 31, 2010 (the “Sixth Amendment Effective Date”) upon the satisfaction
of the following conditions on or before May 10, 2010, in a manner satisfactory
to the Agent (the date such conditions are fulfilled is hereafter referred to as
the “Sixth Amendment Date”):
          (a) The Agent shall have received on or before the Sixth Amendment
Date the following, each in form and substance satisfactory to the Agent:
               (i) five (5) copies of this Agreement, duly executed by the Loan
Parties, the Agent and the Lenders; and
               (ii) five (5) copies of the Sixth Amendment Fee Letter, dated as
of the date hereof, duly executed by the Borrowers and the Agent (the “Sixth
Amendment Fee Letter”).
          (b) The representations and warranties contained in this Agreement,
the Credit Agreement and in each other Loan Document and certificate or other
writing delivered to the Agent or any Lender pursuant thereto on or prior to the
Sixth Amendment Date shall be true and correct on and as of the Sixth Amendment
Date as though made on and as of such date, except to the extent that such
representations or warranties expressly relate solely to an earlier date (in
which case such representations or warranties shall be true and correct on and
as of such date); and no Default or Event of Default shall have occurred and be
continuing on the Sixth Amendment Date or would result from this Agreement
becoming effective in accordance with its terms.
     4. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Loan Parties represent and warrant to the Agent
and the Lenders that, as of the Sixth Amendment Date, the representations and
warranties contained in this Agreement, the Credit Agreement and in each other
Loan Document and certificate or other writing delivered to the Agent or any
Lender pursuant thereto on or prior to the Sixth Amendment Date are true and
correct in all respects on and as of the Sixth Amendment Date, after giving
effect to the terms of this Agreement, as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall be true and correct in all respects on and as of such date); and no
Default or Event of Default has occurred and is continuing on the Sixth
Amendment Date or will result from this Agreement becoming effective in
accordance with its terms.
     5. Reservation of Rights. No action or acquiescence by the Agent and the
Lenders, including, without limitation, this Agreement of, or the acceptance of
any payments under, the Credit Agreement, shall constitute a waiver of any
Default or Event of Default which may exist as of the Sixth Amendment Date.
Accordingly, the Agent and the Lenders reserve all of their rights under the
Credit Agreement, the Loan Documents, at law and otherwise regarding any such
Default or Event of Default.

-3-



--------------------------------------------------------------------------------



 



     6. Continued Effectiveness of Loan Documents. Each of the Loan Parties
hereby (i) confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects except that on and after the Sixth Amendment Date
all references in any such Loan Document to “the Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Agreement, and
(ii) confirms and agrees that to the extent that any such Loan Document purports
to assign or pledge to the Agent, or to grant to the Agent a security interest
in or lien on, any collateral as security for the Obligations of the Loan
Parties from time to time existing in respect of the Credit Agreement and the
Loan Documents, such pledge, assignment and/or grant of the security interest or
lien is hereby ratified and confirmed in all respects.
     7. Miscellaneous.
          (a) This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of a counterpart hereby by facsimile or
electronic transmission shall be equally effective as delivery of a manually
executed counterpart hereof.
          (b) Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
          (C) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
          (d) THE COMPANIES, THE AGENT AND THE LENDERS EACH HEREBY IRREVOCABLY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
          (e) Each Loan Party hereby acknowledges and agrees that this Agreement
constitutes a “Loan Document” under the Credit Agreement. Accordingly, it shall
be an Event of Default under the Credit Agreement if (i) any representation or
warranty made by any Loan Party under or in connection with this Agreement shall
have been untrue, false or misleading in any material respect when made, or
(ii) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in this Agreement.
          (f) The Loan Parties will pay on demand all reasonable fees,
reasonable out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Agreement and the administration of
the Credit Agreement, including, without limitation, the reasonable fees,
out-of-pocket disbursements and other client charges of Schulte Roth & Zabel
LLP.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            Borrower:

ALON USA, LP
      By:   Alon USA GP, LLC, a Delaware limited         liability company, its
general partner   

                  By:   /s/ Shai Even         Name:   Shai Even        Title:  
Senior Vice President and Chief Financial Officer     

Sixth Amendment to the Amended Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            Guarantor Companies:

ALON USA OPERATING, INC
ALON USA REFINING, INC.
ALON USA, INC.
ALON USA ENERGY, INC.
ALON PARAMOUNT HOLDINGS, INC.
ALON USA GP, LLC
ALON ASSETS, INC.
      By:   /s/ Shai Even         Name:   Shai Even        Title:   Senior Vice
President and Chief Financial Officer     

            ALON USA CAPITAL, INC.
      By:   /s/ Harlin R. Dean         Name:   Harlin R. Dean        Title:  
Vice President and Secretary     

            ALON CRUDE PIPELINE, LLC
      By:   /s/ Shai Even         Name:   Shai Even        Title:   Vice
President and Chief Financial Officer     

Sixth Amendment to the Amended Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            ALON BRANDS, INC.
ALON USA DELAWARE, LLC
ALON PIPELINE LOGISTICS, LLC
      By:   /s/ Shai Even         Name:   Shai Even        Title:   Vice
President     

Sixth Amendment to the Amended Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            Agent and Lender:

ISRAEL DISCOUNT BANK OF NEW YORK
      By:   /s/ Amir Barash         Name:   Amir Barash        Title:   Senior
Vice President     

                  By:   /s/ Itai Zalutzhi         Name:   Itai Zalutzhi       
Title:   AVP     

Sixth Amendment to the Amended Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            Lender and Co-arranger:

BANK LEUMI USA
      By:   /s/ Gil Hershman         Name:   Gil Hershman        Title:   Vice
President     

            By:   /s/ Dafna Dothan         Name:   Dafna Dothan        Title:  
Senior Vice President     

Sixth Amendment to the Amended Revolving Credit Agreement

 